                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

      v.                                              Case No. 19-CR-201

MASON BEAUDRY,

             Defendant.


                    MOTION TO ADJOURN SENTENCING




      Mason Beaudry, by counsel, hereby requests that the Court adjourn the

sentencing hearing scheduled for Monday, April 27, 2020, based on the COVID-19

pandemic [Pandemic]. Further, counsel submits the following:

      1.     On January 30, 2020, Beaudry pled guilty to one count of felon in

possession of a firearm in violation of 18 U.S.C. § 922(g). Dkt. No. 10. Sentencing

was set for April 27, 2020.

      2.     Beaudry was released on a signature bond and to date, has been fully

compliant with his conditions of release.

      3.     For a variety of reasons including counsel and client both being sick

at different times, the Pre-Sentence Investigation Interview kept being postponed.

Then the COVID-19 pandemic arrived and all interviews are being done through

        Case 1:19-cr-00201-WCG Filed 04/23/20 Page 1 of 3 Document 19
phone or video or through written questions. Beaudry’s PSR is in the process of

being completed through the use of all of the above but at this time, the parties

still do not have a completed PSR.

      4.    For these reasons, counsel is requesting the sentencing scheduled for

Monday, April 27, 2020, be adjourned for approximately 60 days. If able to be

moved up, counsel suggests the parties can and will contact the court to

accommodate an earlier date.

      5.    Counsel communicated with Assistant United States Attorney Daniel

Humble and he has no objection to this request.

      THEREFORE, on the above grounds, Mason Beaudry respectfully requests

that the court adjourn his sentencing hearing currently scheduled for Monday,

April 27, 2020, for approximately 60 days.

            Dated at Green Bay, Wisconsin, this 23rd day of April, 2020.

                                     Respectfully submitted,

                                     s/ Krista Halla-Valdes
                                     Krista Halla-Valdes, FL Bar #073369
                                     Attorney for Mason Beaudry
                                     Federal Defender Services of Wisconsin, Inc.
                                     801 E. Walnut Street, Second Floor
                                     Green Bay, Wisconsin 54301-4401
                                     Tel: 920-430-9900
                                     Fax: 920-430-9901
                                     krista_halla-valdes@fd.org


                                                               FEDERAL DEFENDER SERVICES
                                                                      OF WISCONSIN, INC.
                                        2

       Case 1:19-cr-00201-WCG Filed 04/23/20 Page 2 of 3 Document 19
D:\CASES-OPEN\A-B\BEAUDRY, MASON O. - 20-023\SENTENCING\MOTION TO ADJOURN SENTENCING.DOCX




                                                                                            FEDERAL DEFENDER SERVICES
                                                                                                   OF WISCONSIN, INC.
                                                               3

            Case 1:19-cr-00201-WCG Filed 04/23/20 Page 3 of 3 Document 19
